Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remark, filed 12/11/2020, with respect to the rejection(s) of claims 1-2, 4-5, 7-9, 11-12, 14-15, 17-18 and 20 stand rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Publication No. 2014/0211694 ("He") in view of U.S. Publication No. 2013/0201947 ("Wong"). Claims 6, 13 and 19 stand rejected under 35 U.S.C. § 103 as being unpatentable over He in view of Wong and U.S. Publication No. 2016/0249298 ("Larsson"). Claims 3, 10 and 16 stand rejected under 35 U.S.C. § 103 as being unpatentable over He in view of Wong and U.S. Publication No. 2010/0172428 ("Pani") have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tidestav (US 2014/003388).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-10, 13-16, 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tidestav (US 2014/0003388).
 	Regarding claim 1, Tidestav discloses a method for operating a user equipment (UE)(Fig. 3, e.g., UE 110) configured for estimating channel quality, the method comprising: 
receiving, by the UE, a downlink fractional control channel from a non-serving cell (see Tidestav, Fig. 3, e.g., base station 120b is a low power node (e.g., pico node), p. [0014], [0045], e.g., the UL-TPC commands are signaled to the UE 110 on the downlink channel F-DPCH (Fractional Dedicated Physical CHannel)) ; and reporting, by the UE, a signal that indicates downlink synchronization primitives derived in accordance with a quality of the downlink fractional control channel over a time period (see Tidestav, p. [0045], e.g., the base station sends a TPC command containing a DOWN request (instruction) to the UE 110 to request that the UE 110 decrease or increase its uplink transmission power based on the measured signal-to-interference ratio (SIR) on the DPCCH (Dedicated Physical Control CHannel) from the UE 110, p. [0046], [0047], e.g.,  Based on the received signal, each base station 120a,120b commands the UE 110 to either increase or decrease its uplink transmission power).
 	Regarding claim 2, Tidestav discloses the method of claim 1, wherein the signal that indicates the downlink synchronization primitives is a higher layer signal (see Tidestav, Fig. 3, p. [0014-0018], e.g., the UE 110 is connected to the base station with the strongest received signal).
 	Regarding claim 3, Tidestav discloses the method of claim 1, the downlink fractional control channel is a fractional dedicated physical channel (F-DPCHNON-SERVING) and an uplink physical control channel comprises a secondary dedicated physical control channel (DPCCH2) (see Tidestav, p. [0010], e.g., A UE transmits data and control information on physical channels that can include Dedicated Physical Control CHannel (DPCCH), Enhanced-
 	Regarding claim 6, Tidestav discloses the method of claim 1, wherein the downlink fractional control channel is received from one of a high-speed downlink shared channel (HS-DSCH) cell (e.g., macro cell) and an enhanced dedicated channel (E-DCH) cell (e.g., pico cell) when E-DCH decoupling is configured (see Tidestav, Fig. 3, p. [0045-0050], e.g., the TPC commands may be received (block 400) on a F-DPCH (fractional dedicated physical channel) from the first and second base stations 120a,120b).
 	Regarding claim 7, Tidestav discloses the method of claim 1, wherein the downlink synchronization primitives are derived from a quality of transmit power control (TPC) fields in the downlink fractional control channel (see Tidestav, p. [0046-0047], [0050], e.g., The UE 110 can control (block 402) uplink transmission power by the UE (110) of the HS-DPCCH by controlling uplink transmission power during transmission of channel quality reports through the HS-DPCCH to the first base station 120a responsive to the received TPC commands).
 	Regarding claim 8, Tidestav discloses a user equipment (UE)(Fig. 3, e.g., UE 110) comprising: a processor; and a non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions to: receive a downlink fractional control channel from a non-serving cell (see Tidestav, Fig. 3, e.g., base station 120b is a low power node (e.g., pico node), p. [0014], [0045], e.g., the UL-TPC commands are signaled to the UE 110 on the downlink channel F-DPCH (Fractional Dedicated Physical CHannel)); and report a signal that indicates downlink synchronization primitives 
 	Regarding claim 9, Tidestav discloses the UE of claim 8, wherein the signal that indicates the downlink synchronization primitives is a higher layer signal (see Tidestav, Fig. 3, p. [0014-0018], e.g., the UE 110 is connected to the base station with the strongest received signal).
 	Regarding claim 10, Tidestav discloses the UE of claim 8, the downlink fractional control channel is a fractional dedicated physical channel (F-DPCHNON-SERVING) and an uplink physical control channel comprises a secondary dedicated physical control channel (DPCCH2) (see Tidestav, p. [0010], e.g., A UE transmits data and control information on physical channels that can include Dedicated Physical Control CHannel (DPCCH), Enhanced-DPCCH (E-DPCCH), Enhanced Dedicated Physical Data CHannel (E-DPDCH), and High-Speed DPCCH (HS-DPCCH), Fig. 2, p. [0011], e.g., the UL-TPC (Up Link Transmission Power Control) commands are signaled to the UE on the downlink (DL) channel F-DPCH (Fractional Dedicated Physical Channel)).
 	Regarding claim 13, Tidestav discloses the UE of claim 8, wherein the downlink fractional control channel is received from one of a high-speed downlink shared channel (HS-DSCH) cell and an enhanced dedicated channel (E-DCH) cell when E-DCH decoupling is configured (see Tidestav, Fig. 3, p. [0045-0050], e.g., the TPC commands may be received 
 	Regarding claim 14, Tidestav discloses the UE of claim 8, wherein the downlink synchronization primitives are derived from a quality of transmit power control (TPC) fields in the downlink fractional control channel (see Tidestav, p. [0046-0047], [0050], e.g., The UE 110 can control (block 402) uplink transmission power by the UE (110) of the HS-DPCCH by controlling uplink transmission power during transmission of channel quality reports through the HS-DPCCH to the first base station 120a responsive to the received TPC commands).
 	Regarding claim 15, Tidestav discloses a computer program product comprising a non-transitory computer readable storage medium storing programming, the programming including instructions to: receive, by a user equipment (UE)(Fig. 3, e.g., UE 110), a downlink fractional control channel from a non- serving cell (see Tidestav, Fig. 3, e.g., base station 120b is a low power node (e.g., pico node), p. [0014], [0045], e.g., the UL-TPC commands are signaled to the UE 110 on the downlink channel F-DPCH (Fractional Dedicated Physical CHannel)); and report, by the UE, a signal that indicates downlink synchronization primitives derived in accordance with a quality of the downlink fractional control channel over a time period (see Tidestav, p. [0045], e.g., the base station sends a TPC command containing a DOWN request (instruction) to the UE 110 to request that the UE 110 decrease or increase its uplink transmission power based on the measured signal-to-interference ratio (SIR) on the DPCCH (Dedicated Physical Control CHannel) from the UE 110, p. [0046], [0047], e.g.,  Based on the received signal, each base station 120a,120b commands the UE 110 to either increase or decrease its uplink transmission power).

 	Regarding claim 19, Tidestav discloses the computer program product of claim 15, wherein the downlink fractional control channel is received from one of a high-speed downlink shared channel (HS-DSCH) cell and an enhanced dedicated channel (E-DCH) cell when E-DCH decoupling is configured (see Tidestav, Fig. 3, p. [0045-0050], e.g., the TPC commands may be received (block 400) on a F-DPCH (fractional dedicated physical channel) from the first and second base stations 120a,120b).
 	Regarding claim 20, Tidestav discloses the computer program product of claim 15, wherein the downlink synchronization primitives are derived from a quality of transmit power control (TPC) fields in the downlink fractional control channel (see Tidestav, p. [0046-0047], [0050], e.g., The UE 110 can control (block 402) uplink transmission power by the UE (110) of the HS-DPCCH by controlling uplink transmission power during transmission of channel quality reports through the HS-DPCCH to the first base station 120a responsive to the received TPC commands).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 11-12, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tidestav in view of Wong (US 2013/0201947).
Regarding claim 4, Tidestav does not expressly disclose the method of claim 1, the downlink synchronization primitives include a CPHY-Sync-IND.
Wong disclose the above recited limitations (see Wong , Fig. 2, p. [0071-0074], e.g., If the user equipment is in sync, it will send an in -sync primitive, CPHY-Syn-IND and if the user equipment is out of sync, it will send an out-of -sync primitive, CPHY-Out-of-Sync-IND to the RRC layer).).
	At the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate Wong’s teachings into Tidestav.  The suggestion/motivation would have been to evaluate transmission power for transmission of a message between a first network node and a second network node in a multicarrier wireless communications system as suggested by Wong.
 	Regarding claim 5, the combined teachings of Tidestav and Wong disclose the method of claim 1, the downlink synchronization primitives include a CPHY-Out-of-Sync-IND (see Wong , Fig. 2, p. [0071-0074], e.g., If the user equipment is in sync, it will send an in -sync primitive, CPHY-Syn-IND and if the user equipment is out of sync, it will send an out-of -sync primitive, CPHY-Out-of-Sync-IND to the RRC layer).

 	Regarding claim 12, the combined teachings of Tidestav and Wong disclose the UE of claim 8, the downlink synchronization primitives include a CPHY- Out-of-Sync-IND(see Wong , Fig. 2, p. [0071-0074], e.g., If the user equipment is in sync, it will send an in -sync primitive, CPHY-Syn-IND and if the user equipment is out of sync, it will send an out-of -sync primitive, CPHY-Out-of-Sync-IND to the RRC layer).
 	Regarding claim 17, the combined teachings of Tidestav and Wong disclose the computer program product of claim 15, the downlink synchronization primitives include a CPHY-Sync-IND (see Wong , Fig. 2, p. [0071-0074], e.g., If the user equipment is in sync, it will send an in -sync primitive, CPHY-Syn-IND and if the user equipment is out of sync, it will send an out-of -sync primitive, CPHY-Out-of-Sync-IND to the RRC layer).
 	Regarding claim 18, the combined teachings of Tidestav and Wong disclose the computer program product of claim 15, the downlink synchronization primitives include a CPHY-Out-of-Sync-IND (see Wong , Fig. 2, p. [0071-0074], e.g., If the user equipment is in sync, it will send an in -sync primitive, CPHY-Syn-IND and if the user equipment is out of sync, it will send an out-of -sync primitive, CPHY-Out-of-Sync-IND to the RRC layer).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag C Shah can be reached on 571-272-3144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477